            Case 1:20-cv-00641-RP Document 7 Filed 07/01/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

AHMED ALRWENI,                                         §
                                                       §
                Plaintiff,                             §
                                                       §
v.                                                     §                    1:20-CV-641-RP
                                                       §
ACCENTURE FLEX LLC,                                    §
                                                       §
                Defendant.                             §

                                                 ORDER

        On June 30, 2020, Plaintiff Ahmed Alrweni (“Plaintiff”) dismissed all claims in this case

without prejudice. (Dkt. 6). Rule 41(a)(1)(A)(i) allows a plaintiff to voluntarily dismiss an action

without a court order by filing a notice of dismissal before the opposing party serves an answer or a

motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant Accenture Flex LLC has

not served an answer or motion for summary judgment. Plaintiff’s notice is therefore “self-

effectuating and terminates the case in and of itself; no order or other action of the district court is

required.” In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015), as revised (May 15, 2015).

        As nothing remains to resolve, IT IS ORDERED that the case is CLOSED.

        SIGNED on July 1, 2020.

                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
